Citation Nr: 0936658	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-13 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to 
February 1972.  He died on June [redacted], 2007.  The appellant is 
the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, inter alia, denied 
service connection for the cause of the Veteran's death and 
DIC benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318. 
 
In December 2008, the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge (Videoconference hearing); a copy of this transcript is 
associated with the record.   

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The Veteran was not rated as totally disabled due to service-
connected disability for 10 continuous years immediately 
preceding death.


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§  1310, 
1318, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.5, 3.22, 3.102, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit). 

Analysis

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the Veteran.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5(a).  If, as here, the Veteran's death is not 
determined to be service-connected, a surviving spouse may 
still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a), 
benefits are payable to the surviving spouse of a 'deceased 
Veteran' in the same manner as if the death were service-
connected.  A 'deceased Veteran' for purposes of this 
provision is a Veteran who dies not as the result of the 
Veteran's own willful misconduct, and who either was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability(ies) rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  
The service-connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, or continuously rated totally 
disabling for at least 5 years from the date of the Veteran's 
separation from service.  The appellant would also be 
eligible if the Veteran was a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death. Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

In this case, the Veteran was not a prisoner of war, he died 
more than 5 years following his separation from active 
service, and was receiving compensation at the 70 percent 
rate from February 1998.  The Veteran's service connected 
disabilities, posttraumatic stress disorder (PTSD) and tinea 
pedis, were rated at a combined disability rating of 70 
percent.  The facts of this case are not in dispute and the 
law is dispositive; accordingly, the claim will be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

DIC under the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

As an initial matter, this case must be remanded to comply 
with VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  During the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was not provided with notice of the type of 
evidence necessary to establish an effective date if service 
connection for the cause of the Veteran's death is granted.  
In addition, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
the Court determined that, when adjudicating a claim for 
service connection for the cause of a Veteran's death, VA 
must perform a different analysis depending upon whether a 
Veteran was service-connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a claim for service connection for the 
cause of a Veteran's death must include: (1) a statement of 
the conditions, if any, for which a Veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The appellant has not received this 
notification.  

At her videoconference hearing and in written statements, the 
appellant contended that, in the days preceding his death, 
the Veteran was having severe anxiety attacks and was not 
taking his medication.  She indicated that when the Veteran 
was seen the day before his death by a VA psychologist, he 
was not truthful about his mental status. 

At the time of his death, the Veteran was service-connected 
for PTSD at a 70 percent disability rating and for tinea 
pedis at a 10 percent disability rating, for a combined 
disability rating of 70 percent.  The Veteran's death 
certificate lists the immediate cause of death as probable 
myocardial infarction, with underlying causes listed as 
coronary artery disease (CAD) and chronic obstructive 
pulmonary disease (COPD).  PTSD and basil cell carcinoma are 
listed as other significant conditions contributing to death 
but not resulting in the underlying causes of CAD or COPD.  

The Veteran's death certificate reflects that he died in the 
Sparks Regional Medical Center, in Fort Smith, Arkansas, 
after being treated as an outpatient in the emergency room.  
These records are not in the claims file.  As they are 
relevant to the claim, they should be obtained.

VA medical records showing treatment from June 2005 through 
June 2007 reflect that the Veteran was seen intermittently 
for PTSD.  The Veteran was seen on June [redacted], 2007, for 
individual therapy.  The focus of the therapy was to reduce 
the intensity of the Veteran's symptoms of chronic PTSD.  The 
examiner noted that the Veteran's judgement was adequate for 
self care, and no suicidal or homicidal intent was reported.

The appellant submitted a statement dated on September 12, 
2008 from the Sebastian County Coroner, in which indicated 
that continual emotional stress leads to hypertension, which 
is associated with CAD, or arthrosclerosis, and that one of 
the ways of avoiding arthrosclerosis was to avoid stress.  
The examiner opined that the Veteran's myocardial infarction 
could have been triggered by his emotional stress and his 
PTSD. 

The Board notes that, under VA regulations, for a service-
connected disability to be the principal (primary) cause of 
death it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related.  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability was a contributory cause of the death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; 
see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

On remand, the Veteran's claims file should be forwarded to a 
VA psychiatric examiner in order to obtain an opinion as to 
whether the Veteran's service-connected PTSD was a primary or 
contributory cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159 (2008).  In particular, 
VA must send the appellant a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra 
and (2) informs the appellant of the 
information or evidence needed to 
establish a claim for service connection 
for the cause of the Veteran's death, as 
outlined by the Court in Hupp, supra. 

2.  The AOJ should ask the appellant to 
identify all health care providers that 
treated the Veteran prior to his death.  
The AOJ should attempt to obtain records 
from each health care provider she 
identifies that might have available 
records.  In particular, after obtaining 
necessary authorization, the AOJ should 
obtain the treatment records from the 
Sparks Regional Medical Center, in Fort 
Smith, Arkansas, showing the emergency 
room/outpatient treatment the day of the 
Veteran's death.  If records are 
unavailable, please have the provider so 
indicate.  

3.  The AOJ should make arrangements for 
a VA psychiatric specialist to provide an 
opinion as to whether the Veteran's PTSD 
contributed to his death.  The claims 
file, this remand and any additional 
treatment records must be made available 
to the specialist for review of the 
pertinent evidence in connection with 
rendering the requested opinion, and the 
report should so indicate.  

The psychiatric specialist should offer 
an opinion as to whether it is at least 
as likely as not (50 percent or more 
probability) that the Veteran's PTSD in 
any way contributed to or hastened the 
Veteran's fatal myocardial infarction, 
coronary artery disease or chronic 
obstructive pulmonary disease.

The specialist should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the specialist 
should state the reason why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case.  The 
appellant should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


